Scan Date = 11/04/2019

 

Case 1:20-cv-03388-EGS Document 25-2 Filed 02/24/21 Page 1 of 2
127363273 Trump, Donald John (Doc Images)

' ae Florida Voter Registration Application

Pact 2—Fere (03-8 ES, R1B-2640, FAC Mell. 7/2010

—=
This te [A Kew Regietration 0) Record UpaateiChange [0.9 Addruss, Perty Alliiiation, Name, Sig

avaliable ont aFirnuldis Dar ae Bs a

feastectovotafionaa.goy

 

 

 

Are you 4 citttan of the United States ct Aerica?

ves

 

(affiem | have never been quaviuted of « talony.

the Board of Executive Ciamarncay,

may sentence, bnchudi

3 @t have been convicted of 2 fetons, | affirms ray voting rights have been rextoeed by

Cit ( have been convicted of a felony, | affirm my vo@ng fights have bean reetored
pursuant to s. 4, Ari. VI ofthe State Constivtion epon the complefion of all lerme of

O wo } OFFICIAL USE ONLY

“729 CE ELECTIONS
PBI NCT PS PM I2: a

VRS Moz

opps So eo mgs ee

 

 

© j affirm that f tzve not been adjudicated mentally incapacitated with respect to wing 2 Fg oe a hb ee

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

be reyistored efthout pasty oO 6 Ader Paciic Islander
CF Fovets Gemocratic Party

© Reputtican Pasty of Florida
G Ro pany afflition

Cl stinar party (print party name:

! Cl Hteperie

} DO buaactal
j 0 Otho:

Omth: | Oc Sorery Surman (or ain) Shar (mal protect
Gad Ge end SH Sonautoc of the United Sates ara

She Conatiunon of the Stato of Alorida, thal § an
2 Fray ae te Conaimedion

quptts fo regener
wd are 0 Ore Baty of Florida, ant trad ofl ralonnetion
Provtied 7 Gus anphicefion ls éme.

 

 

(Check only one. if left tienk. you si! | ©) american irdien/alasion Native
| O Btack, oot of Higparic Origin

1 5D erate, nor of Hispanic Ontain

O11 am an active duty Uniformed Serdoes or Merchant

Di an 2 LS eftzen meatless comic teer e 0

Date of Birth weccorrm [0 je | - [1 |4 | - l1 jo j4 |6 - we
Florita Driver License (FL DL) or Fords identification (FL ID) Cerd Number Roark: aie
r 10, thes:
TT i j-[: T]-[7]-[T 7]. redacted "*
Last Name T Fins Namo iid Name * Plena Salix
Trume ‘Donald | John | oh
Addrecs Where You Live (legal rasidanca-noP.O.Box} | AnciotUnm City County | Zip Code
1600 Pennsytvenia Ave NV : Washington | 20800_ _
Malling Addrees (i different from above sddress} AsvLovurd Cay Ste or Country | Zip Code
8 | Mar-A-Lago, cio Sean MaCabe, 1100 5. Oosan Bivd 2aim Beech Florida _ 133480
Address Wheee You Were Laat Registered tc Vala Aatiavlnl City ' State Zip Code
9 721 Sth Avenue New York Now York 19022
410 Former Kame (i name ix chanpec) Gender State or Country of Sirth ’ Telephone Mo, (opScral)
fdu OF |New York it ) >
4 Email me SAMPLE BALLOTS ff option la nvaiiabis in my county.
sen Pubic Recoti Notca aba) My email address b-
Party Alfiietion | RacefEihnicly (Check anly ane} =| (Check only ane F apobcabie)

Marine member

sardces OF merchant marine mnengear

 

redacted

per F.S. 97.0585:

 

C Request to Replace Voter information Card

 

 

——_________
PAL

127363273

Scan Date = 11/04/2019

 

_——————————

Case 1:20-cv-03388-EGS Document 25-2 Filed 02/24/21 Page 2 of 2
127363273 Trump, Donald John (Doc Images)

TED LODGES a

j Florida Vater Application
i Port 2 — Ferm: §03-00 639A, 13-2.040, FAC. et. P7207

 

 
 
 
 
 
 
 
  
 
 

Are you a citizen of tha Linked States of America’?
} affirm | hare raver been convicted of a felony.

tha Gasrd of Gxocutirs Cleuenuy.
_My sentence, including parole or probation.

Deve of Birth

ts: 1 Now Registration D Record UpdatertChange (a.9., Address, Party Affiltation, Mame, Signature) (J Raqueu! by Repiece Voter inforreston Cant

Mvrese OF No

(2 It] herve been convicted ef 2 fetosy, | sfirm my voling rigits have Seen restored by

[81 have been convicted of a felony, | aifirm my voting rights have been reetored
Purtuant tom 4, Art. Vi of the State Conatinzion upon the completion of all bene of

@ Vere tet nee cok been eee mectety naceecesd oe eeece were Stee ee
worm foe 1-[ i 1-11 le Te ©)

OFFIGIAE ¥
voaerege OF ELECTIONS

Women Me
FVIRG tier

te SESH COUNTY Fd

 

 
 

 

 

 
 
 

 

 

 

   

 

 

 
 

 

  

 

 

 

 

 

 

 

 

 

Oath: [00 sotenany necar (or efiene) that ¢ alt pacmert
éned detent ttre Conmituhon of Dy Untieu Sales anc
ihe Consétubon cf @e State of Aloride. tet fo on
ualiied bu magtater a5 an epcior ncar Bre Coneiiaao
anc Hwe Of tbe Sinks of Forks, wut Suat af sforraiion
pfoviosd in 903 apirceber ma mun |

 

Florida Driver Liverae (FL DL} or Floris identification (FL iD) Card Number Woot Lassa aig af Soci jar
T . 1D, then eso
Tt -(TT)-Ct1-C171- redacted 2.
Firat Maree Mickie Name Neme Suttix
Trump Donald John Oe Sr Hae
Address Where You Live (lege residence-no P.O Bex) | ApsLovune | City County Gp Code
Mar-A-Lago, 1400 8. Ocaan Bhd Pain Seach Puan Reacn County | 33480
a Mailing Address (7 dierent Som above address) AplLotfUnk | City State or Country | Zip Code
9 ’ Address Where You Were Lest Registered fo Vote Apeleauink | City ‘State Zip Code
_” 724 Fifth Avenue New York | teow York 10022
4 . Former Name {i name is changed) Gander Stato or Country of Birth Telephone No. foptorat)
0: Be Oe |New York i } -
1 | | Email me SAMPLE SALLOTS if option te evallable in my county.
(See Pubic Reco Notice shove) Bly email addrese fe. ————————
Pasty AMfiistos \ Pimcafithnvetty (Chact any ane} (Check only one applicants} ‘Th wat
{Check onty one. 1 aft bien, you wi) American indienAsskan Notws | [11 am an active duty Untfosmed Servioss or Merchant | aed
Sotho 1D Acden Pacific Istander Sdartee neember ;=
—————— 1D) Black, not af Hispanic Origin (11 am a epouse ora dependent of on actve duty unlormed _ Sth wting.
eS ' Hispanic Sevices OF Merchard manne Chen
Laie © vias, not of Hiwpanic Orga | PT) sen a US. ailinen reaidina outs fh 2810 | Faerested ln
bine: party (ovint party nemey OD ide cecal : ina a
D other, | poll wartene.

redacted rlztlvd
per F.S. 97.0585

 

 

 

 

 

 
